PEOPLES BANCORP INC. – P.O. BOX 738 - MARIETTA, OHIO – 45750 www.peoplesbancorp.com NEWS RELEASE FOR IMMEDIATE RELEASE Contact: Edward G. Sloane December 16, 2010 Chief Financial Officer and Treasurer (740) 373-3155 PEOPLES BANCORP INC. DECLARES FOURTH QUARTER 2010 DIVIDEND MARIETTA, Ohio - The Board of Directors of Peoples Bancorp Inc. (NASDAQ: PEBO) today declared a cash dividend of $0.10 per common share payable January 10, 2011, to common shareholders of record on December 27, 2010. The fourth quarter dividend represents a payout of approximately $1.1 million based on 10.5 million common shares currently outstanding and an annualized dividend yield of 2.48% based on the closing stock price of Peoples’ common shares of $16.16 on December 15, 2010. Peoples’ capital continues to be significantly higher than regulatory minimums needed to be considered “well capitalized”.At September 30, 2010, Peoples’ Tier 1 Common, Total Tier 1 and Total Risk-Based Capital ratios were 11.13%, 16.22% and 17.55%, compared to the well capitalized minimum ratios of 4%, 6% and 10%, respectively. Peoples also announced it intends to release fourth quarter and full year 2010 results of operations before the market opens on Tuesday, January 25, 2011, and host a facilitated conference call at 11:00 a.m. Eastern Standard Time on the same date.A simultaneous Webcast of the conference call audio will be available on Peoples’ website, www.peoplesbancorp.com, in the “Investor Relations” section. Peoples Bancorp Inc. is a diversified financial products and services company with $1.9 billion in assets, 47 locations and 39 ATMs in Ohio, West Virginia and Kentucky.Peoples makes available a complete line of banking, investment, insurance, and trust solutions through its financial service units – Peoples Bank, National Association; Peoples Financial Advisors (a division of Peoples Bank) and Peoples Insurance Agency, LLC, which includes the Putnam and Barengo divisions.Peoples’ common shares are traded on the NASDAQ Global Select Market® under the symbol “PEBO”, and Peoples is a member of the Russell 3000 index of US publicly traded companies.Learn more about Peoples at www.peoplesbancorp.com. END OF RELEASE
